DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "a second belt" instead of –the second belt--. It is unclear if the limitation is with regards to a different “second belt” or the previously claimed “second belt” in claim 1. Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-11, and 15-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyd (US 20070113350 A1), herein referred to as Boyd.
Regarding claim 1, Boyd discloses an inflatable product, comprising: a top sheet (first vinyl sheet 15); a bottom sheet (second vinyl sheet 17) disposed opposite the top sheet, the top sheet and the bottom sheet at least partially defining an inflatable chamber (compartment 13); a tensioning member (spaced ribs 41, see FIGS. 5D and 5E) including: a first belt having a first top extension, a first bottom extension, and a first base extending between the first top extension and the first bottom extension; and a second belt having a second top extension, a second bottom extension, and a second base extending between the second top extension and the second bottom extension (spaced ribs 41 are constructed similarly to ribs 45 where the ribs each comprise a top edge and bottom edge coupled to the first and second vinyl sheets 15 and 17 respectively where each surface of the spaced ribs 45 can be defined as a base, first and second bases correspond to alternating ribs 41 along the length of the air mattress); wherein the first top extension of the first belt and the second top extension of the second belt are attached to the top sheet, and the first bottom extension of the first belt and the second bottom extension of the second belt are attached to the bottom sheet (see FIGS. 2 and 5E, top and bottom ends of the ribs 41 are attached to the first and second vinyl sheets 15 and 17, see paragraph [0027], first compartment 13 is held together internally by a plurality of spaced ribs 41); and wherein the first base and second base each have two side edges with arcuate-shaped recesses (see FIGS. 5D and 5E, ribs 41 comprise arcuate side edges).
Regarding claim 2, Boyd discloses wherein the first belt and the second belt are symmetrically arranged with respect to each other to define a quadrilateral-shaped cross-section (see FIGS. 2, 5D, and 5E, the figures show that the ribs 41 arranged spaced across the length of the air mattress where FIG. 2 shows the ribs in a spaced arrangement and FIGS. 5D and 5E show the desired shape of each of the ribs 41, the shape of the adjacent ribs 41 results in a quadrilateral- shaped cross section).
Regarding claim 3, Boyd discloses the two side edges of each of the first base and the second base each extend between a respective one of the first top extension or the second top extension and a respective one of the first bottom extension or the second bottom extension (see FIGS. 5D and 5E, sides of the ribs 41 extend the height of compartment 13 having a PVC surface).
Regarding claim 9, Boyd discloses at least one of the first base or the second base includes a hole therethrough (see FIG. 5D and 5E, holes 51 disposed through sides of ribs 41).
Regarding claim 10, Boyd discloses wherein each of the first base and the second base includes a hole therethrough (see FIG. 5D and 5E, holes 51 disposed through sides of ribs 41).
Regarding claim 11, Boyd discloses the hole through at least one of the first base or the second base has a circular shape or an oval shape (see FIGS. 5D and 5E).
Regarding claim 15, Boyd discloses the tensioning member extends along an axis extending orthogonally through a center of the quadrilateral-shaped cross-section of the tensioning member (the body of the ribs 41 extends across a length of the air mattress where each of the ribs is spaced apart by a gap as seen in FIGS. 5D and 5E).
Regarding claim 16, Boyd discloses the tensioning member is one of a first plurality of tensioning members and the tensioning member is one of a second plurality of tensioning members (each rib 41 is a part of a plurality of ribs 41 where alternating ribs can be defined as a first tensioning member and a second tensioning member); and the inflatable product includes the first plurality of tensioning members each spaced apart from one another along the axis, and the inflatable product includes the second plurality of tensioning members each spaced apart from one another along a line extending orthogonally with respect to the axis (see FIG. 5D and 5E, the ribs 41 can be separated along a length through gaps).
Regarding claim 17, Boyd discloses the inflatable product is one of an inflatable mattress, an inflatable sofa, an inflatable pool, or an inflatable toy (air mattress 11).
Regarding claim 18, Boyd discloses an inflatable product, comprising: a top sheet (first vinyl sheet 15); a bottom sheet (second vinyl sheet 17) disposed opposite the top sheet, the top sheet and the bottom sheet at least partially defining an inflatable chamber (compartment 13); a tensioning member (spaced ribs 41, see FIGS. 5D and 5E) including: a first belt having a first top extension, a first bottom extension, and a first base extending between the first top extension and the first bottom extension; and a second belt having a second top extension, a second bottom extension, and a second base extending between the second top extension and the second bottom extension (spaced ribs 41 are constructed similarly to ribs 45 where the ribs each comprise a top edge and bottom edge coupled to the first and second vinyl sheets 15 and 17 respectively where each surface of the spaced ribs 45 can be defined as a base, first and second bases correspond to alternating ribs 41 along the length of the air mattress); wherein the first top extension of the first belt and the second top extension of the second belt are attached to the top sheet, and the first bottom extension of the first belt and the second bottom extension of the second belt are attached to the bottom sheet (see FIGS. 2 and 5E, top and bottom ends of the ribs 41 are attached to the first and second vinyl sheets 15 and 17, see paragraph [0027], first compartment 13 is held together internally by a plurality of spaced ribs 41); and wherein the first belt and the second belt are symmetrically arranged with respect to each other to define a generally annular cross-section (ribs 41 are arranged across the length of compartment 13 where the ribs can be defined in alternating order as a first rib and second rib where each of the first and second ribs can be considered symmetrical in their configuration defining the claimed cross sectional shape).
Regarding claim 19, Boyd discloses the first base and second base each have two side edges, with each of the two side edges defining an arcuate-shaped recess (see FIGS. 5D and 5E, ribs 41 comprise arcuate side edges).
Regarding claim 20, Boyd discloses the generally annular cross-section is a quadrilateral-shaped cross-section (see FIGS. 2, 5D, and 5E, the figures show that the ribs 41 arranged spaced across the length of the air mattress where FIG. 2 shows the ribs in a spaced arrangement and FIGS. 5D and 5E show the desired shape of each of the ribs 41, the shape of the adjacent ribs 41 results in a quadrilateral- shaped cross section).
Regarding claim 21, Boyd discloses the tensioning member extends along an axis extending orthogonally through a center of the generally annular cross-section of the tensioning member (the body of the ribs 41 extends across a length of the air mattress where each of the ribs is spaced apart by a gap as seen in FIGS. 5D and 5E); wherein the tensioning member is one of a first plurality of tensioning members and the tensioning member is one of a second plurality of tensioning members (each rib 41 is a part of a plurality of ribs 41 where alternating ribs can be defined as a first tensioning member and a second tensioning member); and wherein the inflatable product includes the first plurality of tensioning members each spaced apart from one another along the axis, and the inflatable product includes the second plurality of tensioning members each spaced apart from one another along a line extending orthogonally with respect to the axis (see FIG. 5D and 5E, the ribs 41 can be separated along a length through gaps).
Regarding claim 22, Boyd discloses the inflatable product is one of an inflatable mattress, an inflatable sofa, an inflatable pool, or an inflatable toy (air mattress 11).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd, in view of Austen et al. (US 20070214575 A1), herein referred to as Austen.
Regarding claim 4, Boyd does not explicitly disclose the first top extension of the first belt is welded to the top sheet along a first seam, and the second top extension of the second belt is welded to the top sheet along a second seam. Austen, however, discloses a method of constructing an inflatable support system comprising a plurality of coil structure 24 coupled to first layer 14 and second layer 16 by welding the ends of the coil structures thereby creating visible seams (see FIGS. 6 and 7) for the purpose of constructing an inflatable support system having a rectangular prism shape. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Boyd with the plurality of coils structures welded to the first and second sheets as taught by Austen in order to facilitate the construction of an inflatable product having a desired shaped.
Regarding claim 5, Boyd (in view of Austen) teaches wherein the first top extension and the second top extension are connected to one another along a third seam (see Austen, FIG. 7 shows top and bottom ends of coil structure 24 are welded to the first layer 14 and second layer 16 and furthermore shows two portions of the top end are welded together providing a third seam).
Regarding claim 6, Boyd (in view of Austen) does not explicitly teach the first seam of the first top extension and second seam of the second top extension are each arch-shaped. Examiner further notes Austen discloses in paragraph [0022] the ends of coil structures 24 can be welded to the first and second layers using any other shape desired. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Boyd in view of Austen to have arc shaped welds since it has been held that changes in shape are a matter of design choice absent persuasive evidence that the configuration of the claimed limitation was significant. 
Regarding claim 7, Boyd (in view of Austen) teaches there are two gaps between the first seam of the first top extension and the second seam of the second top extension, and wherein the third seam goes through the two gaps (see Austen, FIG. 7 shows the ends of the coil structure 24 are welded at two points to the first layer and further shows the two portions of the coil structure 24 are welded together thereby defining the claimed gaps).
Regarding claim 8, Boyd does not explicitly disclose wherein the first bottom extension of the first belt is welded to the bottom sheet along a fourth seam, and the second bottom extension of the second belt is welded to the bottom sheet along a fifth seam. Austen, however, discloses a method of constructing an inflatable support system comprising a plurality of coil structure 24 coupled to first layer 14 and second layer 16 by welding the ends of the coil structures thereby creating visible seams (see FIGS. 6 and 7) for the purpose of constructing an inflatable support system having a rectangular prism shape. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Boyd with the plurality of coils structures welded to the first and second sheets as taught by Austen in order to facilitate the construction of an inflatable product having a desired shaped. Examiner notes that while it’s not explicitly disclosed that there are at least two welds for each portion of the bottom end of the coil structure 24, Austen discloses in paragraph [0022] the ends of coil structures 24 can be welded to the first and second layers using any other shape desired.
Regarding claim 12, Boyd does not explicitly disclose the first bottom extension of the first belt and the second bottom extension of the second belt are integrally formed from a single contiguous piece of material. Austen, however, discloses a method of constructing an inflatable support system comprising a plurality of coil structure 24 coupled to first layer 14 and second layer 16 by welding the ends of the coil structures where each of the coil structures is formed of a continuous fabric with the bottom portion of the coil structure integrally formed for the purpose of coupling the inflatable mattress about two points for each coil structure (see FIG. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Boyd with the coil structure as taught by Austen in order to provide ribs with a reinforced structure for securing the top and bottom sheets of an air mattress.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd, in view of Metzger et al. (US 20050273938 A1), herein referred to as Metzger.
Regarding claim 13, Boyd does not explicitly disclose wherein the first belt and a second belt are made from one of a PVC material or a Tarpaulin material. Metzger, however, discloses an airbed utilizing extruded coils comprising coils 22 made of PVC material for the purpose of providing a material that can be quickly and easily welded to the upper and lower walls 24 and 26. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Boyd to use PVC material as taught by Metzger for the purpose of providing a material that is easy to weld to the top and bottom sheets of an air mattress.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd.
Regarding claim 14, Boyd discloses the tensioning member is one of a plurality of tensioning members (ribs 41 are a plurality of ribs 41 arranged across the width of the body of the air mattress), wherein each tensioning member has an axial length along an axis extending orthogonally through a center of the quadrilateral-shaped cross-section of the tensioning member (the body of the ribs 41 extends across a length of the air mattress where each of the ribs is spaced apart by a gap as seen in FIGS. 5D and 5E). Boyd does not explicitly disclose wherein the axial length of each tensioning member is less than a height of the tensioning member between the top sheet and the bottom sheet. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Boyd to have the ribs with the claimed dimensions since it has been previously held that “ where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses inflatable products relevant in scope and structure to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/31/2022